IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MWANGI SEKOU,                            : No. 35 EM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COURT OF COMMON PLEAS                    :
PHILADELPHIA COUNTY,                     :
                                         :
                   Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.